In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                              ________________
                               NO. 09-19-00221-CR
                               NO. 09-19-00222-CR
                              ________________

                    EPITACIO CAPETILLO JR., Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee
________________________________________________________________________

                    On Appeal from the 411th District Court
                             Polk County, Texas
                     Trial Cause Nos. 25,967 & No. 25,968
________________________________________________________________________

                          MEMORANDUM OPINION

      Epitacio Capetillo Jr. appeals his convictions for the second-degree felony

offense of possession of a controlled substance and the state jail felony offense of

child endangerment. See Tex. Penal Code Ann. § 22.041 (f); Tex. Health & Safety

Code Ann. § 481.112(c). Prior to trial, Capetillo filed a motion to suppress. After a

hearing, the trial court issued findings of fact and conclusions of law and denied the

motion to suppress. Following the trial court’s denial, Capetillo pled guilty to both


                                          1
charges. The trial court sentenced Capetillo to five years of imprisonment for

possession of a controlled substance and twenty months for child endangerment,

with the sentences running concurrently. Capetillo timely appealed, and in one issue

complains the trial court erred by denying his motion to suppress evidence seized

following a warrantless search in violation of the Fourth Amendment and article I,

section 9 of the Texas Constitution. See U.S. CONST. amend. IV; Tex. Const. art. I,

§ 9. He argues no valid exception to the warrant requirement applied. For the

following reasons, we affirm the trial court’s order denying Capetillo’s motion to

suppress.

                                   Background

Suppression Hearing

      At the suppression hearing, two Polk County Sheriff’s Department narcotics

detectives testified, as did Capetillo’s wife, Enriqueta. Other evidence included

video from Detective Lowrie’s body camera. Detectives Anthony Lowrie and

Christian Schanmier testified they planned to do a knock and talk after receiving a

Crime Stoppers tip regarding the use and distribution of methamphetamine at a

residence in Polk County, Texas.

Detective Lowrie’s Testimony

      Detective Lowrie testified that a trailer house “sits to the right of their

residence, if you’re standing there looking at their residence.” Lowrie explained that

                                          2
the Capetillos lived in the “wood-frame residence with a small front porch . . . and a

carport to the right[.]” Detective Lowrie testified that upon arrival, he approached

the mobile home, and Detectives Schanmier and Hopper went to the other residence.

Lowrie testified that while he stood at the front of the mobile home, he heard Hopper

speaking to what sounded like a female who said she was locked inside her room.

Lowrie testified their focus shifted to the young woman “[d]ue to the circumstance

of her being locked in a room as unusual, we didn’t know what we had at that time.”

      Lowrie testified he walked to the rear door of the residence and listened.

Lowrie described hearing “a male subject talking with a female, asking where the

keys were at[,]” and “a lot of moving around like they’re moving objects around to

different places[.]” Lowrie said he knocked, but nobody answered the rear door.

Lowrie explained that Hopper told him somebody came to the front door, so he

walked to the front of the residence where he observed Capetillo and a young female

subject on the front porch with Detective Schanmier. Lowrie explained that because

the officers still did not know “what we had as far as her being locked in a room, I

had her walk over and talk to Detective Hopper while we spoke to Mr. Capetillo.”

Lowrie testified he was concerned, “because it’s unusual to lock a young woman

into a room, with all the things going on in the world today with human trafficking

and finding females locked in houses that had been abducted.” Lowrie testified that

they wanted to make sure “that she wasn’t actually a victim.”

                                          3
      Lowrie said Capetillo told Schanmier the young lady was his daughter and

had medical issues; Schanmier then asked for Capetillo’s identification. Lowrie

explained that he and Schanmier followed Capetillo inside to get his identification,

as he continued discussing his daughter’s health. Lowrie said that he did not feel

comfortable allowing Capetillo to enter the residence alone for his identification due

to “[t]he female being locked in the room, we don’t know what’s going on with that.”

Lowrie said at this point, they did not know how many people were inside. Lowrie

testified that the room in question was padlocked on the outside, the young woman’s

two-year-old child was also locked inside the room, and they would not be able to

exit the room without outside assistance.

      Lowrie testified that once inside the home, he focused his attention on the rear

of the house in an area near where he heard the earlier conversation and a lot of

movement. Lowrie testified they had enough to “clear the residence, make sure there

are no other people locked in rooms, for one; and to try to verify nobody was hiding,

which would explain all the movement[.]” Lowrie testified that when he asked Mrs.

Capetillo if anybody was in the back room and if he could check, she consented.

      Lowrie described the rear room as “kind of cluttered[]” and explained he had

to use his flashlight to see in the corners. Lowrie testified that as he walked into the

room, to the left of most of the clutter there was what appeared to be a nightstand,

and “[o]n top of that nightstand was a clear baggie with some crystal substance in

                                            4
it.” Lowrie testified he took possession of it, “because it was in plain view[]” and he

did not open any drawers or move anything to see it. Lowrie explained he then

returned to the living room where the Capetillos waited with Schanmier. Lowrie had

everyone exit the residence, then field tested the substance, which came back

positive for methamphetamine. Capetillo denied permission when Lowrie asked to

conduct a more thorough search of the home, so they obtained a warrant.1

      Lowrie explained that when they arrived and found a girl claiming to be

locked inside the residence, they were worried about her rather than the narcotics

tip. Lowrie testified they did not advise the Capetillos about the drug tip before going

to the back room, because they were still trying to determine why they locked the

girl in the room. He mentioned being concerned about human trafficking, unlawful

restraint, or kidnapping and the possibility of other victims. Lowrie said they were

not obligated to take Capetillo’s account of why he locked the girl in the room as

true without making sure that nobody else in the home needed help.

Detective Schanmier’s Testimony

      Schanmier testified that he approached the front door to knock, while

Detective Hopper waited at a window near the right of the home. While Hopper




      1 The trial court   admitted the search warrant into evidence at the suppression
hearing.
                                            5
stood near the window, a young woman spoke to Hopper through the window and

advised she was locked in her room.

      Schanmier testified that initially, nobody answered the door when he knocked,

which concerned him in the context of the woman claiming to be locked inside, and

“it raised some suspicions as to what was going on in the residence[.]” He explained

that when a question arose about someone being held against their will, that became

their focus, and the narcotics tip went “to the wayside.” When Capetillo eventually

came to the front door, he talked to Capetillo about the lady and asked for Capetillo’s

identification. Schanmier said he went inside with Capetillo to get his identification

as Capetillo explained his daughter “had a head injury” and why they locked her

inside.

      Schanmier recalled that Lowrie asked for consent to go to the rear of the

residence, due to a question about whether others may have been locked in the house

like the girl. Schanmier testified that while Lowrie went to the rear of the house, he

stayed with the Capetillos. Schanmier testified that Lowrie “came out holding a

small baggie, which appeared to be some methamphetamine.”

      Schanmier explained that Mr. Capetillo advised him that his grandson was

also in the locked room, and at some point, someone retrieved the child from the

room. Schanmier testified that after Lowrie found the baggie, they had everyone exit

the residence into the front yard and continued trying to verify why the woman was

                                          6
locked in the room “to make sure the story added up . . . under those circumstances.”

Schanmier testified he would not have allowed Capetillo to go inside the residence

alone, due to concerns for officer safety and not knowing who else was inside the

residence.

Enriqueta Capetillo’s Testimony

        Capetillo’s wife, Enriqueta, testified that she was in her bed asleep when the

officers arrived. She said her husband came to the bedroom and told her he heard

their daughter talking to someone through the window, and he was going to see who

it was. She testified that none of the detectives went into all the rooms of the house,

and she only gave Detective Lowrie permission to make sure nobody else was in the

home.

        Enriqueta confirmed that in an emergency, their daughter and grandson could

not get out on their own and agreed the situation was dangerous “[i]n certain ways[.]”

She testified that nobody threatened her or pointed a gun at her and that the officers

“asked questions[.]” Enriqueta explained that she was scared because the officers

did not say what was going on and stated that “they were too concerned and asking

us about our daughter, why was our door locked, why was she knocking on the

window.”




                                           7
Body Camera Footage

      The officers’ testimony was consistent with Detective Lowrie’s body camera

video footage played for the court. The video showed Lowrie walking to the trailer

as two other officers approached the house. It also showed one officer speaking

through a window at the corner of the house, inquiring about why someone was

locked inside and who locked them inside. Capetillo and a young woman are seen at

the front door where the officers immediately separate them. The young woman

stays outside with one officer, while Lowrie and Schanmier enter the house as

Capetillo explains his daughter’s medical condition. As Capetillo retrieves his

identification, Lowrie asks his wife if anyone else is in the home and asks if he can

check the back of the house. Capetillo’s wife can be heard to consent.

      The video also shows Lowrie walking to the back of the house and shining his

flashlight in an open room, where he retrieves a small plastic baggie from a

nightstand. After everyone exits the home and Lowrie field tests the substance in the

bag, Lowrie advises the Capetillos of the field test results. He then asks for consent

to search the residence, which Capetillo denies and tells Lowrie to obtain a warrant.

The remaining video footage shows the officers outside with the Capetillos and

Lowrie calling to obtain a warrant.




                                          8
Findings of Fact and Conclusions of Law

      The trial court denied Capetillo’s motion to suppress and entered findings of

fact and conclusions of law, including the following:

      F3. On October 18, 2017 officers with the Polk County Sheriff’s
      Department received a Crimestoppers’ tip regarding the distribution of
      Methamphetamine at a residence situated at 162 Edmond Street in
      Goodrich. RR 16
      F4. Deputies Ant[h]ony Lowrie, Christian Schanmier and Jacob
      Hopper traveled to the location to investigate the tip. RR 18. Portions
      of the event described herein were captured upon a body video
      recording. State’s Exhibit 1.
      F5. Upon arriving at the wood frame residential dwelling, Deputy
      Hopper approached the front bedroom of the dwelling and was alerted
      by a female subject that she was locked in her room. RR 20.
      F6. Deputy Lowrie approached a door near the rear of the residence and
      [heard] talking from within and movement as if people were moving
      objects around. RR 21.
      F7. Shortly afterward, Epitacio Capetillo appeared at the front door of
      the residence and was met by Deputy Schanmier. RR 22.
      F8. A young female subject also appeared at the front of the residence
      and was identified as the subject claiming to have been locked in the
      room. She was requested by officers to exit the residence for additional
      questioning and to determine if she was possibly the victim of human
      trafficking or abduction. RR 22-23.
      F9. Deputy Schanmier asked Epitacio Capetillo for identification which
      [Epitacio] Capetillo was unable to produce stating that it was inside the
      residence. When Epitacio Capetillo requested to retrieve his
      identification from within the residence, officers permitted him to do so
      but accompanied him inside the residence for their safety. RR 23-24.




                                         9
F10. As officers entered the residence, they were met by Epitacio
Capetillo’s wife, Enriqueta Capetillo who admitted to having locked
their daughter inside her room. RR 24-25.
F11. Concerned over whether other individuals might be inside the
residence and the earlier conversation heard from inside the rear portion
of the residence, Lowrie requested consent to search the residence
which Enriqueta Capetillo agreed to. Upon entering the rear portion of
the residence and with the aid of his flashlight, Lowrie located a
quantity of apparent methamphetamine in plain view. RR 28-29.
F12. Upon discovering an apparent controlled substance, officers
cleared the residence and requested consent to search the remainder of
the residence and consent was denied. Thereupon the officers remained
outside the residence until a search warrant could be obtained (State’s
Exhibit 2). RR 31.
F13. Upon clearing the residence, it was discovered that a two year old
child was sleeping in the front room which was previously locked with
a padlock. RR 65.
C1. Upon arrival at the residence in question and discovering a female
subject claiming to be locked inside her room, officers were justified in
making a warrantless entry into the residence to look for other potential
victims under the emergency doctrine and community care taking
doctrine. Laney v. State, 117 S.W.3d 854 (Tex. Crim. App. 2003).
C2. Additionally, officers were justified in making limited entry into
the residence for officer safety when Epitacio Capetillo requested to be
permitted to retrieve his identification.
C3. Although not needed due to the circumstances aforementioned,
officers also requested and were given voluntary consent to search the
residence by Enriqueta Capetillo.
C4. The video evidence contained in State’s Exhibit 1 reflects that the
suspected methamphetamine discovered by Det. Lowrie was located in
plain view and was not the product of an illegal search.




                                   10
      C5. After discovering the contraband, officers obtained a search
      warrant based upon probable cause which justified a continued search
      of the residence.
      C6. Defendant’s Motion to Suppress Evidence is without merit and is
      hereby denied.

                                Standard of Review

      “In review of a trial court’s ruling on a motion to suppress, an appellate court

must apply a standard of abuse of discretion and overturn the trial court’s ruling only

if it is outside the zone of reasonable disagreement.” Martinez v. State, 348 S.W.3d

919, 922 (Tex. Crim. App. 2011) (citation omitted). We apply a bifurcated standard,

giving almost total deference to a trial court’s determination of historic facts and

mixed questions of law and fact that rely on witnesses’ credibility but a de novo

review to pure questions of law and mixed questions that do not depend on

credibility. See id. at 922–23 (citation omitted); Amador v. State, 221 S.W.3d 666,

673 (Tex. Crim. App. 2007). Where, as here, a trial court issues findings of fact and

conclusions of law, we view the evidence in the light most favorable to the ruling

and determine whether the evidence supports those findings. See State v. Kelly, 204

S.W.3d 808, 818 (Tex. Crim. App. 2006). We sustain a trial court’s ruling if it is

“reasonably supported by the record and correct on any theory of law applicable to

the case.” Laney v. State, 117 S.W.3d 854, 857 (Tex. Crim. App. 2003).




                                          11
                                       Analysis

      The Fourth Amendment and Article I, Section 9 of the Texas Constitution

protects citizens from unreasonable searches and seizures. See U.S. CONST. amend.

IV; Tex. Const. art. I, § 9. Generally, “a search of a person’s home is unconstitutional

absent a warrant obtained on probable cause.” Laney v. State, 76 S.W.3d 524, 528

(Tex. App.—Houston [14th Dist.] 2002, aff’d, 117 S.W.3d 854 (Tex. Crim. App.

2003) (citing Reyes v. State, 741 S.W.2d 414, 430 (Tex. Crim. App. 1987)). The

State has the burden of proof to justify the warrantless search of a residence. Brimage

v. State, 918 S.W.2d 466, 482 (Tex. Crim. App. 1994); Janicek v. State, 634 S.W.2d

687, 691 (Tex. Crim. App. 1982).

      Police officers may make warrantless entries and searches if they reasonably

believe that a person within needs immediate aid. See Shepherd v. State, 273 S.W.3d

681, 683–84 (Tex. Crim. App. 2008); see also Mincey v. Arizona, 437 U.S. 385, 392

(1978). “Under the emergency doctrine, the officer has an immediate, reasonable

belief that he or she must act to ‘protect or preserve life or avoid serious injury.’”2

Laney, 117 S.W.3d at 861 (quoting Mincey, 437 U.S. at 392). An officer may enter




      2 Distinct from the exigent circumstances doctrine, this applies to the officers’
community caretaking role rather than their “crime-fighting” role. See Shepherd v.
State, 273 S.W.3d 681, 684 (Tex. Crim. App. 2008); Laney v. State, 117 S.W.3d
854, 860 (Tex. Crim. App. 2003).
                                          12
and search a private residence for that limited purpose if it is objectively reasonable.

See id. at 864.

      In determining whether a warrantless search is justified under the emergency

doctrine when an officer acts in a community caretaking role, we examine the

officer’s conduct using an objective standard, taking into consideration the facts and

circumstances known to the police at the time of the search. See Laney, 117 S.W.3d

at 862; see also Shepherd, 273 S.W.3d at 683–84. The reasonableness of the

emergency entry is judged by the circumstances as they existed at the time of the

decision to enter rather than by what is found inside. See Shepherd, 273 S.W.3d at

684; Janicek, 634 S.W.2d at 691. When assessing the objective reasonableness of

officers’ inferences from facts, we may consider their training and experience in

similar situations. Shepherd, 273 S.W.3d at 684. “If a search is justified under the

emergency doctrine, the police may seize any evidence that is in plain view during

the course of their legitimate emergency activities.” Id.

      Detectives Lowrie and Schanmier testified that when they initially went to the

Capetillo residence, they planned to do a knock and talk based on the Crime Stoppers

tip they received regarding methamphetamine manufacturing at the residence.

However, the video evidence and the officers’ testimony established that upon

arrival, a young woman told Detective Hopper through a window that she was locked

inside and could not get out. Both officers testified that their focus shifted at that

                                          13
point to ensuring the woman’s safety and verifying nobody else was locked inside.

Even Capetillo’s wife confirmed the officers’ concern for their daughter when they

entered the home.

      The video evidence and officers’ testimony established that they immediately

separated Capetillo and his daughter to ascertain the lady’s condition and determine

why she was locked inside. As Capetillo explained, officers followed him into the

home so he could retrieve his identification. Given his continued concern that others

may be locked in the residence, Lowrie wanted to check a darkened area in the back

of the home where he heard voices and movement. Although unnecessary given the

circumstances, before Lowrie did so, he obtained the consent of Capetillo’s wife,

which is captured on video. When Lowrie shone his flashlight in the darkened area,

he spotted a plastic baggie on a nightstand in plain view and retrieved it. The officers

did not seize any other evidence or perform further searches after Lowrie checked

the back area of the home. Instead, he had everyone exit the residence and waited to

conduct a further search until he obtained a warrant.

      Because evidence in the record reasonably supports the trial court’s factual

findings, we will sustain the trial court’s ruling if it is correct on any theory of law

applicable to the case. See Laney, 117 S.W.3d at 857. Given the officers’ knowledge

that a young woman was locked inside the home, the trial court could have

reasonably concluded that they were justified in executing a warrantless search

                                          14
based on the emergency doctrine and specifically pursuant to their community

caretaking role. While Lowrie lawfully searched for others in the residence, he found

a baggie with a suspicious substance in plain view and seized it. See Shepherd, 273

S.W.3d at 684. We overrule Capetillo’s sole issue.

                                    Conclusion

      We conclude that the State established the emergency doctrine applied in this

case which justified the officers’ warrantless search of the residence and seizure of

a bag of methamphetamine in plain view. We overrule Capetillo’s issue and affirm

the trial court’s judgment.

      AFFIRMED.



                                              ________________________________
                                                      CHARLES KREGER
                                                            Justice

Submitted on February 1, 2021
Opinion Delivered March 10, 2021
Do Not Publish

Before Golemon, C.J., Kreger, and Horton, JJ.




                                         15